Citation Nr: 1442396	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-18 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for dysthymia.

2. Entitlement to service connection for headaches, to include as due to exposure to chemicals and/or environmental hazards.

3. Entitlement to service connection for neurocardiogenic syncope (claimed as dizziness), to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards.

4. Entitlement to service connection for atrial fibrillation, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards.

5. Entitlement to service connection for chest pain and shortness of breath, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards.

6. Entitlement to service connection for a kidney disorder, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards.

7. Entitlement to service connection for residuals of intestinal infection, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards.

8. Entitlement to service connection for bilateral ankle disability, to include as due to an undiagnosed illness or other qualifying chronic disability.

9. Entitlement to service connection for right knee disability.

10. Entitlement to service connection for left knee disability.

11. Entitlement to service connection for scars of the right and left hands.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to April 1995, to include service in the Persian Gulf.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2007, November 2008, and October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The issue of entitlement to service connection for otitis externa has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to an initial disability rating in excess of 30 percent for dysthymia; entitlement to service connection for headaches, to include as due to exposure to chemicals and/or environmental hazards; entitlement to service connection for chest pain and shortness of breath, to include as due to undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards; entitlement to service connection for a kidney disorder, to include as due to undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards; entitlement to service connection for residuals of intestinal infection, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards; entitlement to service connection for bilateral ankle disability, to include as due to undiagnosed illness or other qualifying chronic disability; and entitlement to service connection for right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The probative, competent evidence does not indicate that neurocardiogenic syncope is related to active duty, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards.

2. The probative, competent evidence does not indicate that atrial fibrillation is related to active duty, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards.

3. The probative, competent evidence does not indicate that a current left knee disability is related to active duty.

4. The probative, competent evidence does not indicate that the Veteran has scars of the right and left hands related to active duty.

CONCLUSIONS OF LAW

1. The criteria for service connection for neurocardiogenic syncope (claimed as dizziness) have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.317 (2013).

2. The criteria for service connection for atrial fibrillation have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.317 (2013).

3. The criteria for service connection for left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.103, 3.303, 3.304 (2013).

4. The criteria for service connection for scars of the right and left hands have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.103, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A November 2013 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  Following the issuance of the November 2013 letter, the Veteran's claims were re-adjudicated in a June 2014 Supplemental Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that a notice defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim). 

In addition, the Veteran's electronic file contains his service treatment records, VA treatment records and examination reports, identified private treatment records, and lay evidence.  In July 2007, the Veteran underwent VA examination in connection with his claims of entitlement to service connection for dizziness, atrial fibrillation, and bilateral knee disability.  The VA examiner reviewed the Veteran's relevant medical history and lay statements, completed a physical examination and other appropriate testing, and provided opinions with adequate rationale as to the clinical findings.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  In addition, a separate VA physician provided an addendum opinion concerning the Veteran's neurogenic syncope (claimed as dizziness) and atrial fibrillation with respect to in-service exposure to chemicals and/or environmental hazards.  As such, the Board finds the VA examination and opinions sufficient for purposes of determining service connection with respect to these claims.

The Veteran was not provided a VA examination specifically pursuant to the claim of service connection for scars of the right and left hands.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As will be discussed in greater detail below, the evidence does not show any reports of current scars of the right and left hands for which service connection may be granted.  In addition, service treatment records and service personnel records do not demonstrate complaints of, treatment for, or indicators of injuries to the Veteran's right and left hands during active duty.  As a result, the Board finds the evidence does not demonstrate that any scars of the right and left hands may be associated with an in-service event, injury, or disease.  Consequently, a VA examination is not warranted in this case.  McLendon, 20 Vet. App. at 83.

In November 2013, the Board remanded the Veteran's claims for additional development.  With respect to the Veteran's claims of entitlement to service connection for neurocardiogenic syncope and atrial fibrillation, the Board requested that the RO/Appeals Management Center (AMC) request all clinical and outpatient records dated in November 1994 from Fort Drum and Walter Reed Medical Center.  The record shows the appropriate requests were sent in November 2013, and the AMC received negative responses from each location in December 2013.  In addition, a separate request to the National Personnel Records Center yielded negative results, and the Veteran was notified of such in a January 2014 letter.  Further, as noted above, the AMC provided the Veteran with adequate notice regarding his claim of entitlement to service connection for left knee disability and scars of the right and left hands in November 2013, and the Veteran's claims were subsequently re-adjudicated.  As such, the Board finds the RO/AMC substantially complied with all of the Board's remand directives with respect to the issues decided herein.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

Additionally, service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  A "Persian Gulf Veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  Id.  

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118 (West 2002).  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as fibromyalgia) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  

With claims based on undiagnosed illnesses, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez  v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b). 

Among the requirements for service connection for a disability due to an undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1)(ii).  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If signs or symptoms have been attributed to a known clinical diagnosis in the particular Veteran's case being considered, service connection may not be provided under the specific provisions pertaining to Persian Gulf Veterans.  See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

Neurocardiogenic Syncope (Claimed as Dizziness) and Atrial Fibrillation

The Veteran asserts that his current symptoms of dizziness and atrial fibrillation had their onset during active duty.  He contends that his symptoms are related to an undiagnosed illness or other qualifying chronic disability associated with service in the Persian Gulf.  Alternatively, the Veteran believes his symptoms are directly related to in-service exposure to chemicals and/or environmental hazards.  

The Veteran's service personnel records reflect that he served in Southwest Asia from September 1990 to May 1991.  Thus, the Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Initially, the Board notes VA physicians have diagnosed the Veteran's symptoms of dizziness and irregular heartbeat as neurocardiogenic syncope and atrial fibrillation, respectively.  As such, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).  

However, the Board finds the Veteran has established current disabilities for purposes of direct service connection.  In this respect, the evidence includes conflicting medical opinions.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the United States Court of Appeals for Veterans Claims (the Court) has held that the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).  

In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Here, the Veteran submitted a July 2006 letter from a VA physician, Dr. D. Auch, in support of his claim.  Dr. Auch noted the Veteran had a long history of dizziness, near syncopal episodes, and episodes of atrial fibrillation.  Dr. Auch also reported that during service, the Veteran was involved in four operations in close proximity to several areas where there were known storage of weapons of mass destruction and the destruction of those storage areas.  In addition, according to Dr. Auch, the Veteran's combat role exposed him to low level radiation from expended and unexpended depleted uranium rounds.  Dr. Auch stated that the Veteran was recently found to have a nodular goiter of his thyroid, which was felt by another VA physician to be a hyperfunctioning area of his thyroid gland.  Due to this particular process, Dr. Auch opined that the Veteran's exposure to the above elements during his combat service had significantly put him at risk for this particular process, and he felt it was combat and service-related.

Conversely, in December 2010, a VA physician provided a negative addendum opinion concerning the etiology of the Veteran's diagnosed conditions.  The VA physician noted that the UptoDate reference about neurocardiogenic syncope refers to a variety of clinical scenarios in which a neuro reflex results in usually self-limited systemic hypotension characterized by bradycardia.  According to UptoDate, the most common is particularly in patients without cardiac or neurologic disease.  The neurogenic syncope is also described as a strong fainting reaction where there are brief episodes of fainting or asystole.  It sometimes can be associated with nausea pallor diaphoresis or some dizziness.  It generally is short lived.  The VA physician reported that the diagnosis or etiology for it was unknown and the treatment was symptomatic.  Accordingly, the VA physician did not find any documented association between Gulf War contact exposure, such as oil wells, fine grain dust, burn pit fires, insecticides, pesticides, infectious disease, or nerve gas antidotes and atrial fibrillation or neurogenic syncope.  The Veteran had a history of several passing out spells between November of 2005 and August of 2006 in which some of those occurred with dizziness.  The VA physician found it did not appear that the Veteran had any since that time and it did not appear that he had any before that time as well.  The Veteran had a normal work-up in Minneapolis, and he had an extensive workup at Walter Reed Medical Center.  According to the VA physician, the likely etiology of the Veteran's neurocardiogenic symptoms was idiopathic.  Idiopathic meant that it was a specific diagnosis in which the findings were clear cut and specific but the etiology is considered non-specific or unexplained otherwise and occurs in the population in general as a whole.  The VA physician stated that neurocardiogenic syncope is not considered an undiagnosed illness, and it is not considered a diagnosable but medically unexplained chronic multisystem illness of unknown etiology.  In addition, it is not considered a diagnosable chronic multisystem illness with a partially unexplained etiology.  It is considered a disease with a clear specific diagnosis.  

Regarding atrial fibrillation, the Veteran had two episodes, one in 2001 and another one in 2002.  At first it was thought that it might have been due to hyperthyroid state but that basically was ruled out.  He has not had a return of atrial fibrillation.  According to the VA physician, atrial fibrillation can occur in the general population with or without structural heart abnormalities or defects.  The atrial fibrillation is usually diagnosed on EKG, and the Veteran's follow-up echoes were normal with good EFs.  He has had no recurrence of the atrial fibrillation, and he had no episodes of atrial fibrillation prior to 2001 and well beyond any deployment in the Gulf area.  Atrial fibrillation is not an undiagnosed illness.  It is not a medically unexplained chronic multisystem illness of unknown etiology.  It is not a diagnosable chronic multisystem illness with a partially explained etiology.  It is a disease as a clear diagnosis.  Many times the etiology can be found on electrodiagnostic studies; however, the Veteran had refused to finish that testing so that etiology is not exactly noted at this time, but the VA physician found it was less likely that the atrial fibrillation was due to any structural cardiac defects in view of him not having any further episodes for at least eight years now.  The VA physician further opined that neither neurocardiogenic syncope nor atrial fibrillation was related to any specific exposure event experienced during service in Southwest Asia.

Upon review, the Board finds the December 2010 VA physician's opinion deserves highly probative value.  First, the opinion was based on a complete review of the Veteran's records.  Second, the VA physician specifically commented on the Veteran's relevant medical history, to include his report of symptoms.  Nieves-Rodriguez, 22 Vet. App. 295.  Further, the VA physician cited to outside medical literature in support of the opinions.  

Conversely, the Board does not afford Dr. Auch's opinion substantial probative weight.  First, the Board notes that service treatment records show the Veteran specifically denied exposure to depleted uranium.  Therefore, the opinion was based, at least in part, on an inaccurate or incomplete factual predicate.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Additionally, Dr. Auch appears to base the positive nexus opinion on a relationship between a thyroid disability and active duty.  However, the Veteran is not service-connected for a thyroid disability, as this claim was denied in the August 2007 rating decision and was not appealed by the Veteran.  Furthermore, the United States Court of Appeals for Veterans Claims has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2012).  Here, the Board finds Dr. Auch's opinion uses inconclusive language ("had significantly put him at risk"), and therefore, the opinion is insufficient for purposes of determining entitlement to service connection.  

The Board recognizes that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of neurocardiogenic syncope or atrial fibrillation.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  The Board finds the origin or cause of such disabilities is not a simple question that can be determined based on mere personal observation by a lay person, and as such, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson, 581 F.3d at 1316.  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of neurocardiogenic syncope or atrial fibrillation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  Finally, the Board notes that neither neurocardiogenic syncope nor atrial fibrillation is listed as a chronic disease under 38 C.F.R. § 3.309, and therefore, the provisions of 38 C.F.R. § 3.303(b) are not applicable with respect to these issues.  As such, the Veteran's lay statements with respect to continuity of symptomatology are insufficient for purposes of establishing entitlement to service connection.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for neurocardiogenic syncope, to include as due to exposure to chemicals and/or environmental hazards.  Likewise, the preponderance of the evidence is against a grant of service connection for atrial fibrillation, to include as due to exposure to chemicals and/or environmental hazards.  In reaching the above conclusions, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Left Knee Disability

The Veteran contends that he has a current left knee disability that had its onset during active duty.

With respect to an in-service injury, a July 1991 service treatment record indicates the Veteran had a left knee problem for two weeks.  The assessment was retropatellar pain syndrome.  In addition, a July 1993 service treatment record shows the Veteran had struck his knee on machinery.  The diagnosis was left knee contusion.  

In June 1998, the Veteran underwent VA examination, and his left knee was unremarkable.  The Veteran also underwent VA examination in July 2007.  X-ray examination revealed a normal left knee.  The VA examiner diagnosed patellofemoral pain syndrome of the knee  The VA examiner noted the Veteran's reports of a knee injury during active duty and his in-service and post-service symptoms.  However, the VA examiner opined that it was at least as likely as not related to the Veteran's current occupation in construction, which required prolonged kneeling on hard surfaces.

Upon review, the Board affords the VA examiner's opinion significant probative value.  The VA examiner reviewed the Veteran's relevant medical history, to include the service treatment records and private treatment records, and considered the Veteran's statements.  The VA examiner also completed a physical examination and provided an opinion as to the clinical findings.  In addition, the VA examiner provided an adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves-Rodriguez, 22 Vet. App. 295.  In this case, the VA examiner specifically attributed the Veteran's current left knee pain to his occupation.  

As noted above, the Veteran is competent to describe symptoms, such as pain in the left knee, which he is able to perceive through the use of his senses.  See Layno, 6 Vet. App. at 469-71.  However, a layperson without medical training is not qualified to render a medical opinion regarding the etiology of disabilities and diseases such as left knee patellofemoral pain syndrome.  See 38 C.F.R. § 3.159(a)(1).  The evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to medical causation of left knee patellofemoral pain syndrome.  Grottveit, 5 Vet. App. at 93.  Here, the Board finds that the relationship between left knee patellofemoral pain syndrome and an in-service injury is not something for which a layman is competent to provide an opinion.  See Barr, 21 Vet. App. at 307.  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  Additionally, as left knee patellofemoral pain syndrome is not listed as a chronic disease under 38 C.F.R. § 3.309, the provisions of § 3.303(b) do not apply in this case.  Therefore, the Veteran's reports of continuity of symptomatology since the in-service injury are not sufficient evidence to establish service connection for a left knee disability.  Finally, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There is no post-service evidence beyond the Veteran's own assertions that relates a left knee disability to active duty.  Here, the only competent etiological opinion of record is that of the June 2007 VA examiner, which is negative to the Veteran's claim.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a left knee disability.  The Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.

Scars of the Right and Left Hands

The Veteran asserts that he has current scars of the right and left hands that are related to active duty.  Service treatment records do not demonstrate any complaints of, treatment for, or diagnoses related to the Veteran's hands, to include any injuries that might have resulted in scars.

With respect to a current disability, VA treatment records and private treatment records do not reflect any reports of, treatment for, or diagnoses of any scars related to active duty.  Although the Veteran has undergone multiple VA examinations during the pendency of the appeal, he has not made any remarks concerning any injuries to his hands during active duty, nor has he sought treatment for or commented on any resultant scars of the hands.  

Again, the Board notes that the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  See Layno, 6 Vet. App. at 469-71.  However, notwithstanding his initial claim, the Veteran has provided no further clarity regarding any in-service injuries to his hands or current scars of his hands.  In addition, service treatment records do not demonstrate an in-service event, injury, or illness for service connection purposes, and VA treatment records and private treatment records do not document any findings related to scars of the right and left hands.  Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for scars of the right and left hands.  The Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.

 
ORDER

Entitlement to service connection for neurocardiogenic syncope (claimed as dizziness), to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards, is denied.

Entitlement to service connection for atrial fibrillation, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards, is denied.

Entitlement to service connection for left knee disability is denied.

Entitlement to service connection for scars of the right and left hands is denied.


REMAND

Initial Disability Rating for Service-Connected Dysthymia

The Veteran last underwent VA examination with respect to his service-connected dysthymia in October 2012.  In this respect, the Veteran's representative has questioned the adequacy of the examination as the Veteran's request to have his wife present during the examination was rejected.  In addition, a November 2012 VA treatment record indicates the Veteran underwent neuropsychological assessment in September 2012, but the results were deemed invalid.  Further, VA treatment records dated in May 2013 show the Veteran asserted his symptoms had worsened since his last visit to the VA clinic.  As such, the Board finds additional examination is warranted to determine the current nature and severity of the Veteran's service-connected dysthymia.  VAOPGCPREC 11-95; see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  Moreover, the Veteran and his representative have asserted that he has a cognitive disorder that is separate and distinct from his service-connected dysthymia and related to active duty.  Therefore, the Board finds examination is required to evaluate whether any of the Veteran's symptoms can be disassociated from his service-connected disability, and if so, whether any separate acquired psychiatric disability is related to active duty.

Additionally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from January 2014 to the present from the VA Medical Center in Sioux Falls, South Dakota, and any associated outpatient clinics.

Headaches

The Veteran asserts that he currently experiences headaches due to his service in the Persian Gulf, to include as due to an undiagnosed illness or other qualifying chronic disability.  Alternatively, the Veteran asserts that his headaches are related to his in-service exposure to chemicals and/or environmental hazards.  

In July 2007, the Veteran underwent VA examination in connection with his claim.  After physical examination and review of the records, the VA examiner diagnosed migraine headaches.  Although the VA examiner found the Veteran's symptoms were attributable to a specific diagnosed illness, the VA examiner did not provide an opinion as to whether this diagnosis was related to in-service exposure to chemicals and/or environmental hazards.  The Veteran underwent additional VA examination in November 2010.  The VA examiner opined that the Veteran's multiple complaints of headaches during active duty were not the first manifestations of his current headaches.  Again, however, the VA examiner did not comment on whether the Veteran's current headaches were related to any in-service exposure to chemicals and/or environmental hazards.  In this respect, the Veteran's service personnel records indicate that he was exposed to smoke from oil fires, solvents and/or petrochemical substances, nerve gas or other nerve agents, and mustard gas. 

When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  As such, the Board finds remand is warranted for an additional examination and opinion to determine whether any of the diagnosed headache conditions are related to in-service exposure to chemicals and/or environmental hazards.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159.

Chest Pain and Shortness of Breath

The Veteran asserts that he has symptoms of chest pain and shortness of breath that are attributable to an undiagnosed illness or other qualifying chronic disability.  Alternatively, he contends that his symptoms are related to in-service exposure to chemicals and/or environmental hazards.  In July 2007, the Veteran underwent VA examination in connection with his claim.  After physical examination and review of the records, the VA examiner diagnosed history of intermittent chest wall pain.  The VA examiner stated that these symptoms were most likely related to a pulled muscle, which had improved with chiropractic treatment.  Upon review, the Board finds the examination and opinion inadequate for purposes of determining service connection.  First, the VA examiner did not address the Veteran's symptoms of shortness of breath when providing the diagnosis and opinion.  In addition, the VA examiner did not clearly address the etiology of the pulled muscle and did not comment on the Veteran's service treatment records, which reflect complaints of chest pain and shortness of breath during active duty.  Further, the VA examiner did not provide a rationale for the opinion.  As a result, the Board finds that remand for an addendum opinion is warranted in order to ascertain whether any symptoms of chest pain and shortness of breath are etiologically related to active duty, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Kidney Disorder and Residuals of Intestinal Infection

The record does not show that a VA examination was performed specifically in connection with the Veteran's claims of entitlement to service connection for a kidney disorder and residuals of intestinal infection.  Here, multiple service treatment records reflect complaints of and treatment for blood in the Veteran's urine, stomach pain, and abdominal cramping.  In addition, service treatment records dated in April and June of 1990 reflect diagnoses of gastroenteritis, and a November 1994 service treatment record demonstrates a diagnosis of giardia.  Multiple VA treatment records also reflect complaints of and treatment for stomach pain, abdominal cramping, and gastroesophageal reflux disease.  Further, the Veteran reports that he has experienced kidney and stomach problems since his separation from active duty.  In this respect, the Veteran is competent to testify to symptomatology capable of lay observation.  See Charles, 16 Vet. App. 370; Layno, 6 Vet. App. at 469.  As a result, the Board finds that remand for a VA examination is warranted in order to ascertain whether any current kidney disorder and/or residuals of an intestinal infection are etiologically related to active duty, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.  

Bilateral Ankle Disability

The Veteran asserts that he has a current bilateral ankle disability that had its onset during active duty.  The record does not show that a VA examination was performed specifically in connection with the Veteran's claim.  Here, service treatment records dated in July 1993 reflect the Veteran's complaints that his ankles popped and cracked.  In addition, VA treatment records reflect reports of joint pain and stiffness, to specifically include an August 2011 VA treatment record demonstrating the Veteran's reports of right ankle pain.  As a result, the Board finds that remand for a VA examination is warranted in order to ascertain whether any current bilateral ankle disability is etiologically related to active duty, to include as due to an undiagnosed illness or other qualifying chronic disability.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83. 

Right Knee Disability

 The Veteran asserts that he has a right knee disability that had its onset during active duty.  In July 2007, the Veteran underwent VA examination in connection with his claim.  The VA examiner diagnosed bilateral patellofemoral pain syndrome of the knees and opined that it was at least as likely as not related to the Veteran's current occupation in construction, which required prolonged kneeling on hard surfaces.  However, the VA examiner also noted that X-ray examination of the right knee in March 2007 revealed a small suprapatellar effusion and a mixed lytic and sclerotic lesion involving the distal femoral shaft, which was of uncertain etiology and needed further evaluation with a CT scan.  The Board notes that it is unclear as to whether this additional development was undertaken, and there is no further medical opinion of record.  As the VA examiner did not provide an opinion regarding the etiology of this possible right knee disability, the Board finds an additional examination and opinion are warranted.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 83.
 
Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from January 2014 to the present for the Veteran from the VA Medical Center in Sioux Falls, South Dakota, along with records from all associated outpatient clinics.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran should be notified.

2. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected dysthymia.  The Veteran's electronic file, to include a copy of this remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished. The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms, conduct a mental status examination, enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning in accordance with VA's Rating Schedule.  

In addition, for each psychiatric symptom identified, the examiner should provide an opinion concerning whether such symptom is (i) attributable solely to dysthymia, (ii) solely to another acquired psychiatric disability, or (iii) whether such a differentiation cannot be made.  If the examiner finds the Veteran has any other separate acquired psychiatric disabilities, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any other acquired psychiatric disability is related to active duty.
 
In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

A complete rationale should be provided for any opinion or conclusion expressed.

3. Forward the Veteran's claims file to an appropriate VA physician for an opinion as to the nature and etiology of the Veteran's headaches.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the opinion.  If the examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. §§ 3.158, 3.655 (2013).  The physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current headache disability, to include headaches and migraines, is related to in-service exposure to chemicals and/or environmental hazards.  In this respect, the examiner should comment on the Veteran's service personnel records, which indicate that he was exposed to smoke from oil fires, solvents and/or petrochemical substances, nerve gas or other nerve agents, and mustard gas.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4. Forward the Veteran's claims file to an appropriate VA physician for an opinion as to the nature and etiology of the Veteran's symptoms of chest pain and shortness of breath.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the opinion.  If the examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. §§ 3.158, 3.655.  The physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current disability manifested by chest pain and shortness of breath is related to active duty, to include as due to exposure to chemicals and/or environmental hazards.  In this respect, the examiner should comment on the Veteran's service personnel records, which indicate that he was exposed to smoke from oil fires, solvents and/or petrochemical substances, nerve gas or other nerve agents, and mustard gas.  

For any of the above signs and symptoms which are not attributable to a known diagnosis, the findings should reflect all objective indications of chronic disability to include either objective medical evidence perceptible to a physician or other non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2) (2013).  In other words, if not attributable to a known clinical diagnosis, the examiner is asked to express an opinion as to whether the signs or symptoms claimed are attributable to an undiagnosed illness.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

5. Schedule the Veteran for a VA examination to determine the etiology of any current kidney disorder and any residuals of intestinal infection.  The Veteran's electronic file, to include a copy of this remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA examination reports and treatment records, and with consideration of the Veteran's lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current kidney disorder and any residuals of an intestinal infection are related to active duty, to include as due to exposure to chemicals and/or environmental hazards.  In this respect, the examiner should comment on the Veteran's service personnel records, which indicate that he was exposed to smoke from oil fires, solvents and/or petrochemical substances, nerve gas or other nerve agents, and mustard gas.  

For any of the above signs and symptoms which are not attributable to a known diagnosis, the findings should reflect all objective indications of chronic disability to include either objective medical evidence perceptible to a physician or other non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2).  In other words, if not attributable to a known clinical diagnosis, the examiner is asked to express an opinion as to whether the signs or symptoms claimed are attributable to an undiagnosed illness.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  A complete rationale should be provided for any opinion or conclusion expressed.
	
6. Schedule the Veteran for a VA examination to determine the etiology of any current bilateral ankle disability.  The Veteran's electronic file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA examination reports and treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral ankle disability is related to active duty.  

For any of the above signs and symptoms which are not attributable to a known diagnosis, the findings should reflect all objective indications of chronic disability to include either objective medical evidence perceptible to a physician or other non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2).  In other words, if not attributable to a known clinical diagnosis, the examiner is asked to express an opinion as to whether the signs or symptoms claimed are attributable to an undiagnosed illness.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  A complete rationale should be provided for any opinion or conclusion expressed.

7. Schedule the Veteran for a VA examination to determine the etiology of any current right knee disability.  The Veteran's electronic file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA examination reports and treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right knee disability is related to active duty.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

8. After completing the above development, re-adjudicate the claims of entitlement to an initial disability rating in excess of 30 percent for dysthymia; entitlement to service connection for headaches, to include as due to exposure to chemicals and/or environmental hazards; entitlement to service connection for chest pain and shortness of breath, to include as due to undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards; entitlement to service connection for a kidney disorder, to include as due to undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards; entitlement to service connection for residuals of intestinal infection, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards; entitlement to service connection for bilateral ankle disability, to include as due to an undiagnosed illness or other qualifying chronic disability; and entitlement to service connection for a right knee disability.  If any benefit sought on appeal remains denied, provide the Veteran a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


